EXHIBIT 10.1

 

Stock Purchase Agreement

 

THIS STOCK PURCHASE AGREEMENT dated January 02, 2019 ("Agreement"), by and among
Fellazo Corp, a corporation organized and existing under the laws of Nevada
("Buyer"), and Yap Kit Chuan (the "Seller")

 

W I T N E S S E T H:

 

WHEREAS, the Seller owns eighty thousand shares of the capital stock of Fellazo
Berhard, a corporation organized and existing under the laws of Malaysia
("Company"), and

 

WHEREAS, the shares of the Company owned by the Seller constitute eighty percent
(80%) of the issued and outstanding stock of the Company, and

 

WHEREAS, Buyer wishes to buy and the Seller wishes to sell to Buyer, on the
terms and for the consideration hereinafter provided, forty-nine thousand
(49,000) shares equaling forty nine percent (49%) of the issued and outstanding
capital stock of the Company.

 

NOW, THEREFORE, in consideration of the promises and the respective agreements
hereinafter set forth and other good and valuable consideration, Buyer and
Seller hereby agree as follows:

 

1. PURCHASE OF COMPANY COMMON STOCK.

 

1.1 Sale of Common Stock. Upon the terms and subject to the provisions of this
Agreement, the Seller agrees that he will sell, convey, transfer, assign and
deliver to Buyer at the Closing provided for in Article 2, free and clear of all
claims, liens, pledges, encumbrances, mortgages, charges, security interests,
options, preemptive rights or other interests or equities whatsoever, forty-nine
thousand (49,000) shares of duly and validly issued, fully paid and
non‑assessable common stock ("Purchased Stock") of the Company owned by the
Seller.

 



   

   



 

1.2 Consideration for Sale and Transfer of the Purchased Stock. Subject to the
terms and conditions of this Agreement and in reliance upon the representations,
warranties and covenants of Seller herein contained, and in full consideration
of such sale, conveyance, transfer, assignment and delivery of the Purchased
Stock to Buyer, Buyer agrees to pay and deliver to the Seller a purchase price
for the Purchased Stock of eleven million two hundred sixty-four thousand
(11,264,000) voting shares of common stock of the Buyer (the “Shares”), to be
executed simultaneously with this agreement (the Shares shall be referred to as
the “Stock Purchase Price”).

 

2. THE CLOSING AND PAYMENT OF STOCK PURCHASE PRICE.

 

2.1 Closing. The closing ("Closing") with respect to the acquisition of the
Purchased Stock under this Agreement and all other transactions contemplated
hereby shall take place at Seri Kembangan, Malaysia on February 28, 2019. The
time and date of the Closing is hereinafter called the "Closing Date."

 

2.2 Payment of Stock Purchase Price. At the Closing, the Buyer shall deliver the
Stock Purchase Price by way of a stock certificate evidencing the Shares, or in
book entry form at the offices of the transfer agent of the Buyer, at the
discretion of the Seller, and if in certificate form the Buyer’s Stock will be
delivered to the Seller at the location designated by Seller.

 

2.3 Transfer of Purchased Stock. At the Closing, the Seller shall deliver to
Buyer or its nominee the Purchased Stock, free and clear of all claims, liens,
pledges, encumbrances, mortgages, charges, security interests, options,
preemptive rights, restrictions or any other interests or imperfections of title
whatsoever. Said transfer shall be effected by delivery to Buyer of one or more
stock certificates. The Seller acknowledges that the Purchased Stock is unique
and not otherwise available, and agrees that, in addition to any other available
remedies; Buyer may seek any equitable remedies to enforce performance by the
Seller hereunder, including, without limitation, an action for specific
performance, and Buyer agrees and acknowledges that in the event of a breach
hereof by Buyer, Seller may seek any equitable remedies to enforce performance
by the Buyer hereunder, including without limitation, an action for specific
performance.

 

FELLAZO – YAP KIT CHUAN STOCK PURCHASE AGREEMENT - 2



 

   



 

3. REPRESENTATIONS AND WARRANTIES OF THE SELLER.

 

Seller hereby represents, warrants and agrees as of the date hereof and as of
the date of the Closing as follows:

 

3.1 Organization and Qualification of Company. The Company is duly organized,
validly existing and in good standing under the laws of Malaysia. The Company
has all requisite corporate power and authority to own or lease all of its
properties and assets and to conduct its business in the manner and in the
places where such properties are owned or leased or such business is now
conducted by it. Company is duly qualified, licensed and authorized to do
business as a corporation and is in good standing as a corporation in the
jurisdictions in which it conducts business, and is not required to be so
licensed, qualified or authorized to conduct its business or own its property in
any other jurisdiction, except where the failure to be so qualified would not
result in a material adverse effect on the Seller’s property, operations or
financial condition (“Company Material Adverse Effect”).

 

The minute books of the Company contain correct and complete copies of the
Certificate of Incorporation and Bylaws of the Company, including all amendments
thereto and restatements thereof.

 

3.2 Authority of Company and the Seller. This Agreement and each of the
agreements and other documents and instruments delivered or to be delivered to
Buyer pursuant to or in contemplation of this Agreement will constitute, when so
delivered, the valid and binding obligations of Seller as party thereto and
shall be enforceable in accordance with their respective terms, except as
enforceability may be limited by applicable equitable principles (whether
applied in a proceeding at law or in equity) or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors' rights
generally, by the exercise of judicial discretion in accordance with general
equitable principles, and by equitable defenses that may be applied to the
remedy of specific performance. The execution, delivery and performance of this
Agreement and each of the agreements and other documents and instruments
delivered or to be delivered to Buyer by Seller or the Company have been duly
authorized by all necessary action of Seller and, with respect to Company, are
within Company's corporate powers, and will not:

 

FELLAZO – YAP KIT CHUAN STOCK PURCHASE AGREEMENT - 3



 

   



 

(i) result in a breach of or constitute a default or result in any right of
termination or other Company Material Adverse Effect under any indenture or loan
or credit agreement of any of the Seller or the Company, or any other material
agreement, lease or instrument to which any of the Seller or the Company is a
party or by which the property of any of the Seller or the Company is bound or
affected;

 

(ii) result in, or require, the creation or imposition of any mortgage, deed of
trust, pledge, lien, security interest or other charge or encumbrance or claim
of any nature whatsoever on the Purchased Stock or any property or assets now
owned, leased or used by the Company;

 

(iii) result in a violation of or default under any law, rule, or regulation, or
any order, writ, judgment, injunction, decree, determination, award, now in
effect having applicability to Seller;

 

(iv) violate any provisions of the Certificate of Incorporation or By‑Laws of
the Company, or

 

(v) require any approval, consent or waiver of, or filing with, any entity,
private or governmental.

 

3.4 Capitalization. The Purchased Stock has been duly and validly authorized,
and is duly and validly issued, fully paid and non‑assessable. The Purchased
Stock is free and clear of any and all claims, liens, pledges, charges,
encumbrances, mortgages, security interests, options, preemptive or other
rights, restrictions on transfer, or other interests or equities or
imperfections of title whatsoever. There are no other type of equity securities
of Company outstanding on the date hereof and there are no existing warrants,
preemptive or other rights, options, calls, commitments, conversion privileges,
or other agreements (all of the foregoing being collectively called "Options")
obligating the Company to issue any or all of its authorized and unissued
capital stock, or any security convertible into and/or exchangeable for capital
stock of the Company. The Company has no capital stock of any class authorized
or outstanding except as identified herein. The Purchased Stock represents
forty-nine percent (49%) of the issued and outstanding capital stock of the
Company.

 

3.5 Valid Title to Purchased Stock. The Seller will deliver to Buyer valid and
marketable title to the Purchased Stock at the Closing, free and clear of any
claims, liens, pledges, charges, encumbrances, mortgages, security, interests,
options, preemptive or other rights, restrictions on transfer or other interest
or equities or any other imperfections of title whatsoever.

  

FELLAZO – YAP KIT CHUAN STOCK PURCHASE AGREEMENT - 4



 

   



 

3.7 Conduct of the Business. The Company is not a party to, or subject to or
bound by nor are any of its assets subject to or bound by any agreement, oral or
written, or any judgment, law, rule, regulation, order, writ, injunction or
decree of any court or governmental or administrative body which prohibits or
materially adversely affects or upon the consummation of the transactions
contemplated hereby would prohibit or materially adversely affect: (i) the use
of any or all of the assets and property of Company necessary for operation in
the ordinary and usual course of business; or (ii) the conduct of its business
and operations, in each case, in all material respects in substantially the same
manner as such business has been conducted by it. The Company has all properties
and rights, as of the date hereof, necessary to conduct the business and
operations of the Company in all material respects in substantially the same
manner as such business has been conducted by it prior to the date hereof.

 

3.8 Certificate of Incorporation. The Certificate of Incorporation of the
Company and all amendments thereto to the Articles have been validly adopted by
the stockholders and directors of the Company and the Certificate of
Incorporation, as amended, is in full force and effect and is legal, valid,
binding and enforceable in accordance with its terms.

 

3.9 Bylaws. The Bylaws of the Company, and all amendments to the Bylaws, have
been validly adopted, and the Bylaws, as amended, are in full force and effect
and are legal, valid, binding and enforceable in accordance with their terms.

 

3.10 Shareholders. The Company has three (3) other stockholders other than the
Buyer, who when combined with the remaining shares of the Company’s stock, will
collectively control fifty-one percent (51%) of the issued capital stock of the
Company.

 

3.11 Disclosure. No representation or warranty in this Agreement contains or
will contain any untrue statement of a material fact or omits or will omit to
state a material fact or any fact necessary to make the statements contained
therein not materially misleading.

  

FELLAZO – YAP KIT CHUAN STOCK PURCHASE AGREEMENT - 5



 

   



 

3.12 Subsidiaries and Investments. The Company has no subsidiaries and does not
own any securities of or other interests or interests in, any firm, corporation,
partnership, joint venture, trust, association, estate, joint stock company,
organization, enterprise or entity, except temporary investments in the ordinary
course of business.

 

3.13 Assets.

 

(a) Physical Assets, Cash, Machinery. All assets of the Company included in
Company's unaudited Balance Sheet for month ended September 30, 2018, (as
hereinafter defined as “Financial Statement”), other than those disposed of
since Financial Statement date in the ordinary course of business, together with
the Company’s contract and other third party rights, are at the date of the
Closing, the material assets associated with and necessary to the business and
operations of Company as presently conducted, provided. With respect to any
machinery, equipment and personal property owned by the Company, Seller makes no
representation, warranty, express or implied, including in particular the
implied warranties of merchantability and fitness for a particular purpose or
condition, other than the warranty of title and that such machinery, equipment
and personal property is substantially adequate for current needs and production
levels of the Company, including the processing of the existing backlog on a
basis consistent with the Company's past practice. The machinery, equipment and
other like assets will be, up to the Closing, operated in a manner substantially
consistent with the Company's present operating practices.

 

(b) Liens. The Company has good and marketable title to all its assets,
including, without limiting the generality of the foregoing, those reflected in
the Financial Statements, except as since sold or otherwise disposed of in the
ordinary and normal course of business on commercially reasonable terms, free
and clear of all claims, liens, pledges, charges, mortgages, security interests,
encumbrances, equities or other imperfections of title of any nature whatsoever,
except for liens for current taxes and assessments not yet due and payable.

 

(c) Inventory. The inventory of the Company reflected in the Financial Statement
or existing at the date hereof has been acquired in the ordinary course of the
Company's business, and is of a quality and quantity saleable in the ordinary
course of the Company's business at prevailing market prices; is valued at lower
of cost or market and reflects write‑downs to realizable values in the case of
items which have become unsalable or slow moving (except at prices less than
cost) through regular distribution channels in the Company's business.

  

FELLAZO – YAP KIT CHUAN STOCK PURCHASE AGREEMENT - 6



 

   



 

Subject to write‑downs complying with the preceding paragraph, the values of the
inventory stated in the balance sheet and on the books of the Company reflect
the Company's normal inventory valuation policies and were determined in
accordance with internationally accepted accounting principles, practices and
methods consistently applied. Since the Financial Statement date, no inventory
items have been sold or disposed of except through sales in the ordinary course
of business.

 

3.14 Patents, Trade Names, Trademarks and Copyrights.

 

All patents, patent applications, trade names, registered or common law
trademarks, trademark applications and copyrights owned by or licensed to
Company are listed in the Financial Statement, and as and to the extent
indicated in the Financial Statement have been duly registered in, filed in the
corresponding offices of other countries or other jurisdictions and have been
properly maintained and renewed in accordance with all applicable provisions of
law and administrative regulations in each such country or other jurisdictions,
as and to the Seller’s knowledge, use of said patents, trade names, trademarks
or copyrights does not require the consent of any third party and the same are
freely transferable and are owned exclusively by Company free and clear of any
attachments, liens, encumbrances or adverse claims. No outstanding order,
decree, judgment or stipulation, and no proceeding charging Company with
infringement of any adversely held patent, trade name, trademark or copyright
has been filed or, to the Seller’s knowledge, is threatened to be filed. The
Company does not currently use or rely upon any third party patent, trade name,
trademark or copyright in order to conduct its business as presently being
conducted.

 

To the Seller’s knowledge, the Company has the right to use, free and clear of
any claims or rights of any third party, all trade secrets, customer lists,
know‑how and any other confidential information required for or used in the
marketing of all products being sold by Company, including, without limitation,
any products licensed by Company from others. To the Seller’s knowledge, the
Company is not in any way making any unlawful or wrongful use of any trade
secrets, customer lists, know‑how or any other confidential information of any
third party, including, without limitation, any former employer of any present
or past employee of Company. Neither the Seller nor, to the Seller’s knowledge,
any officer, director or key employee (which shall mean any person at or above
the office of Vice President) of the Company is a party to any non‑competition
agreement, non‑disclosure agreement, or similar agreement with any third party.

 

FELLAZO YAP KIT CHUAN STOCK PURCHASE AGREEMENT - 7 



   

   



  

3.16 List of Contracts. Except for the contracts, commitments, plans, agreements
and licenses described in the Financial Statement, and except for items
involving less than twenty-five thousand dollars (US$25,000), the Company is not
a party to, nor is any of its properties or assets subject to or otherwise bound
by, any:

 

(a) Contract with any present or former stockholder, director, officer or
employee, agent or consultant;

 

(b) Collective bargaining agreement (or any side agreement, local understanding
or settlement agreement relating to any such collective bargaining agreement) or
any agreement or contract with any labor union or other employees' association;

 

(c) Lease or similar agreement regarding any real property or personal property
involving annualized payments or potential payments by or to the Company of at
least twenty-five thousand dollars (US$25,000);

 

(d) Any contract involving more than twenty-five thousand dollars (US$25,000)
for the future purchase of commodities, inventory, supplies, products,
merchandise, services or equipment;

 

(e) Bonus, pension, profit‑sharing, retirement or any hospitalization, or
insurance or similar plan or practice, formal or informal, in effect with
respect to employees of the Company or any other person or entity;

(f) Franchise, dealer, distribution, sales or agency contract or commitment;

 

(g) Any other outstanding contract of sale or any distribution agreement,
representative or sales agency agreement, creating any obligation of Company to
sell or distribute products in each case involving more than twenty-five
thousand dollars (US$25,000);

  

FELLAZO – YAP KIT CHUAN STOCK PURCHASE AGREEMENT - 8



 

   



 

(h) Guarantees or indemnities, direct or indirect, current or contingent, of the
obligations of customers of the Company or any other person or entity;

 

(i) Contracts with suppliers, vendors, distributors, clients, customers or
others for the future performance of services or provision of goods by or for
Company involving more than twenty-five thousand dollars (US$25,000) which are
not terminable by the Company on less than sixty (60) days prior notice without
penalty;

 

(j) Insurance policy;

 

(k) Advertising contract or commitment involving more than twenty-five thousand
dollars (US$25,000);

 

(l) Bank account, lock box or similar depository arrangements;

 

(m) Any real estate mortgage, loan or credit agreement with any lender, any
indenture, pledge, conditional sale or title retention agreement, equipment
obligation or lease, or lease purchase agreement in each case that involves more
than twenty-five thousand dollars (US$25,000);

 

(n) Any agreement restricting the freedom of the Company or of its employees, to
compete in any line of business, in any geographic area or with any person or
entity.

 

(o) Any other material contracts affecting the Company.

 

All the contracts and commitments are valid and binding obligations of the
Company and, to the Seller’s knowledge, of the other parties thereto in
accordance with their respective terms and conditions.

 

There has been no breach or default of any provisions of any such contract,
commitment, lease or other agreement by the Company, or to the Seller’s
knowledge, any other party thereto, and nothing has occurred which, with lapse
of time or the giving of notice or both, would reasonably be expected to
constitute a breach or default by the Company, or to the Seller’s knowledge, by
any other party thereto with respect to any such contract or commitment or which
would reasonably be expected to cause acceleration of any obligation of any
party thereto or the creation of any lien, encumbrance, security interest in or
upon the Purchased Stock, or the assets of Company. Buyer has been furnished
with true and complete copies of all scheduled contracts and commitments.

   

FELLAZO – YAP KIT CHUAN STOCK PURCHASE AGREEMENT - 9



 

   



 

3.18 Potential Loss of Investment. Buyer understands that an investment in the
Shares is a speculative investment which involves a high degree of risk and the
potential loss of his entire investment.

 

3.19 Investment Purposes. The Seller is acquiring the Shares for his own account
as principal, not as a nominee or agent, for investment purposes only, and not
with a view to, or for, resale, distribution or fractionalization thereof in
whole or in part and no other person has a direct or indirect beneficial
interest in the amount of restricted Shares the Seller is acquiring herein.
Further, the Seller does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to the restricted Purchased Stock
the Seller is acquiring.

 

3.21 Restricted Shares. The Seller is aware that the Shares issued hereunder
have not been registered with the Securities and Exchange Commission under the
Securities Act of 1933, as amended, and have been offered pursuant to the
exemption from registration contained in Section 4(2) of said Act and Regulation
D promulgated thereunder on the ground that no public offering is involved,
which reliance is based in part upon the representations set forth herein. It is
further understood and agreed that the Shares subscribed for hereunder may not
be offered, sold, transferred, pledged or hypothecated to any persons in the
absence of registration under the Securities Act of 1933 and applicable state
securities laws, or an opinion of counsel satisfactory to the Company that such
registration is not required.

 

4. REPRESENTATIONS AND WARRANTIES BY BUYER.

 

As of the date hereof and as of the date of the Closing, Buyer represents and
warrants as follows:

 

4.1 Organization and Qualification of Buyer. Buyer is duly organized, validly
existing and in good standing under the laws of Nevada. Buyer has full corporate
power and authority to own or lease all of its properties and assets and to
conduct its business in the manner and in the places where such properties are
owned and leased or such business is now conducted by it.

  

FELLAZO – YAP KIT CHUAN STOCK PURCHASE AGREEMENT - 10



 

   



 

4.2 Authority of Buyer. This Agreement and each of the agreements and other
documents and instruments delivered or to be delivered by Buyer pursuant to or
in contemplation of this Agreement will constitute, when so delivered, the valid
and binding obligation of Buyer and shall be enforceable in accordance with
their respective terms, except as enforceability may be limited by applicable
equitable principles (whether applied in a proceeding at law or in equity) or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
creditors' rights generally, by the exercise of judicial discretion in
accordance with general equitable principles, and by equitable defenses that may
be applied to the remedy of specific performance. The execution, delivery and
performance of this Agreement and each such agreement, document and instrument
has been duly authorized by all necessary corporate action of Buyer and is
within Buyer's corporate powers. The execution, delivery and performance of any
such agreement, document or instrument by Buyer and the execution, delivery and
performance of this Agreement or any other agreement, document or instrument by
the Buyer does not and will not with the passage of time or the giving of notice
or both:

 

(i) result in a breach of or constitute a default under any indenture or loan or
credit agreement or under any agreement of the Buyer, or any other material
agreement, lease or instrument to which Buyer is a party or by which the
property of Buyer is bound or affected;

 

(ii) result in a violation of or default under any law, rule, or regulation, or
any order, writ, judgment, injunction, decree, determination, award, indenture,
material agreement, lease or instrument now in effect having applicability to
Buyer;

 

(iii) violate any provisions of the Certificate of Incorporation or Bylaws of
Buyer; or

 

(iv) require any approval, consent or waiver of, or filing with, any entity,
private or governmental, which has not been obtained.

 

4.3 Governmental Approvals. All requisite consents, authorizations, licenses,
permits, orders, certificates and approvals of all third parties and/or
governmental agencies, including without limitation any governmental agency or
authority of the United States, or other jurisdiction whose approval is
necessary for Buyer to consummate the transactions contemplated by this
Agreement have been obtained.

   

FELLAZO – YAP KIT CHUAN STOCK PURCHASE AGREEMENT - 11



 

   



 

4.5 Disclosure. No representation or warranty in this Article 4, and no
statement contained elsewhere in this Agreement or in any schedule, exhibit,
certificate or other document furnished or to be furnished by Buyer to Seller
pursuant hereto or in connection with the transactions contemplated under this
Agreement contains any untrue statement of a material fact or omits or will omit
to state a material fact or any fact necessary to make the statements contained
therein not materially misleading.

 

4.6 Purchase for Investment. Buyer hereby represents and warrants to the Seller
that Buyer is acquiring the Purchased Stock for its own account, for investment,
and not with a view to the distribution thereof in violation of the Securities
Act of 1933 or of the State Laws. Buyer understands that the Purchased Stock has
not been registered under the Securities Act of 1933 (the “Act”) or any state
securities law, by reason of its sale to the Seller in one or more transactions
exempt from registration; and that the Purchased Stock must be held by Buyer
indefinitely unless a subsequent disposition thereof is registered under the Act
and the state securities laws or is exempt from registration.

 

Buyer represents and warrants to the Seller that the sale of the Purchased Stock
to it hereunder is exempt from registration under the provisions of Section 4(2)
of the Act.

 

4.7 Acknowledgment of Disclaimer of Profits. Buyer expressly acknowledges and
agrees that Seller has not made any representation or warranty with respect to
the future profitability or financial prospects of the Company after the Closing
Date.

 

4.8 No General Solicitation or Advertising. Neither any Buyer nor any of its
affiliates nor any person acting on its or their behalf (i) has conducted or
will conduct any general solicitation (as that term is used in Rule 502(c) of
Regulation D) or general advertising with respect to any of the Shares, or (ii)
made any offers or sales of any security or solicited any offers to buy any
security under any circumstances that would require registration of the Shares
under the Securities Act of 1933, as amended (the "Securities Act").

  

FELLAZO – YAP KIT CHUAN STOCK PURCHASE AGREEMENT - 12



 

   



 

5. COVENANTS OF THE SELLER.

 

The Seller covenants and agrees as follows throughout the period from the date
hereof through and including the Closing:

 

5.1 Restrictions. Seller shall cause the Company to conduct the business and
operations in which it is engaged only in the ordinary course substantially the
manner in which such business and operations have been previously conducted and,
furthermore, without limiting the generality of the foregoing, Seller shall
cause the Company to not (except with the prior written consent of the Buyer
which shall not be unreasonably withheld):

 

(a) Redeem, purchase, repurchase or retire any of the capital stock of the
Company, or declare or pay any dividends or make any other payments or
distribution upon any of the capital stock of the Company;

 

(b) Make or permit any material change in or cease in whole or in significant
part its present business;

 

(c) Sell, lease, transfer or otherwise dispose of all or any material portion of
its assets including, without limitation, rights to patents, know‑how,
intellectual property or other intangible assets or cancel any debts or claims,
except sales of inventory in the ordinary course of business or immaterial
amounts of other intangible personal property not required in the business;

 

(d) Make any change in the Certificate of Incorporation or Bylaws of the
Company;

 

(e) Make any change in the authorized or issued and outstanding capital stock of
the Company including any changes involving treasury shares;

(f) Grant any options or rights to purchase any securities of the Company;

 

(g) Effect any dissolution, winding up, liquidation or termination of the
business of the Company;

 

5.2 Notice of Breach. To the extent Seller obtains actual knowledge that any of
the representations or warranties contained in Article 3 hereof would be
incorrect in any material respect were those representations or warranties made
immediately after such knowledge was obtained, Seller shall notify Buyer in
writing promptly of such fact and exercise their reasonable efforts to remedy
same to the extent within Seller’s control.

   

FELLAZO – YAP KIT CHUAN STOCK PURCHASE AGREEMENT - 13



 

   



 

5.3 Access. Seller will permit Buyer and its advisors, as requested by Buyer, to
inspect and copy all Company records and documents in the Company's and Seller’s
custody, care or control and to have reasonable access to all places of their
business throughout all regular business hours, provided such inspections do not
unduly disrupt the conduct of business, provided, further, that Buyer shall not
contact the Company's customers, suppliers or employees without the prior
written consent of Seller, which consent shall not be unreasonably withheld or
delayed.

 

5.4 Authorization from Others. Seller shall use reasonable efforts to obtain all
authorizations, consents and approvals of third parties or governmental agencies
that may be required to permit the consummation of the transactions contemplated
by this Agreement.

 

5.5 Consummation of Agreement. Seller shall use reasonable best efforts to
satisfy all conditions to the Closing that are within their control to the end
that the transactions contemplated by this Agreement shall be fully carried out.

 

5.7 Business Intact; Relationships with Customers and Suppliers. Seller shall
use commercially reasonable efforts to keep intact the business of the Company,
to keep available its key employees and to maintain the goodwill of its
customers, distributors and suppliers and other persons having business dealings
with it.

 

6. COVENANTS OF SELLER AND BUYER.

 

6.1 Consummation of Agreement. Buyer shall use its reasonable best efforts to
satisfy all conditions to the Closing that are within its control to the end
that the transaction contemplated by this Agreement shall be fully carried out.

 

6.2 Authorization From Others. Buyer shall use its reasonable efforts to obtain
all authorizations, consents and approvals of third parties or governmental
agencies that may be required to permit the consummation of the transactions
contemplated by this Agreement.

   

FELLAZO – YAP KIT CHUAN STOCK PURCHASE AGREEMENT - 14



 

   



 

7. CONDITIONS PRECEDENT TO THE OBLIGATIONS OF BUYER TO CLOSE.

 

The obligation of Buyer to acquire the Purchased Stock as contemplated hereby,
and to perform its other obligations hereunder to be performed on or after the
Closing, shall be subject to the fulfillment, on or prior to the Closing Date,
unless otherwise waived in writing by Buyer, of the following conditions:

 

7.1 Representations and Warranties. The representations and warranties of Seller
set forth in Article 3 hereof shall be true and correct in all material respects
on the Closing Date as if made on and as of such date, and Buyer shall have
received a certificate to such effect, executed by Seller and dated as of the
Closing Date, in form satisfactory to Buyer.

 

7.2 Performance of Covenants. Seller shall have performed in all material
respects all of their covenants and obligations contained in this Agreement to
be performed on or prior to the Closing Date, and Buyer shall have received a
certificate to such effect, executed by the Seller and dated as of the Closing
Date, in form satisfactory to Buyer.

 

7.3 Threatened or Pending Proceedings. No proceedings shall have been initiated
or threatened by any governmental department, commission, bureau, board, agency
or instrumentality, foreign or domestic, or any other bona fide third party
seeking to enjoin or otherwise restrain or to obtain an award for damages in
connection with the consummation of the transactions contemplated hereby.

 

7.4 Corporate Action. All corporate action necessary to authorize (i) the
execution, delivery and performance by Seller of this Agreement and any other
agreements or instruments contemplated hereby to which Seller is a party and
(ii) the consummation of the transactions and performance of its other
obligations contemplated hereby and thereby shall have been duly and validly
taken by Seller.

 

8. CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER TO CLOSE.

 

The obligation of Seller to sell the Purchased Stock as contemplated hereby, and
to perform their other obligations hereunder to be performed on or after the
Closing, shall be subject to the fulfillment, on or prior to the Closing Date,
unless otherwise waived in writing by the Seller, of the following conditions:

  

FELLAZO – YAP KIT CHUAN STOCK PURCHASE AGREEMENT - 15



 

   



 

8.1 Representations and Warranties. The representations and warranties of Buyer
set forth in Article 4 hereof shall be true and correct in all material respects
on the Closing Date as if made on and as of such date.

 

8.2 Performance of Covenants. Buyer shall have performed in all material
respects all of its covenants and obligations contained in this Agreement to be
performed on or prior to the Closing Date, and the Seller shall have received a
certificate to such effect, executed by the President or any Vice President of
the Buyer and dated as of the Closing Date, in form satisfactory to Seller.

 

8.3 Corporate Action. All corporate action necessary to authorize (i) the
execution, delivery and performance by Buyer of this Agreement and any other
agreements or instruments contemplated hereby to which Buyer is a party and (ii)
the consummation of the transactions and performance of its other obligations
contemplated hereby and thereby shall have been duly and validly taken by Buyer,
and the Seller shall have been furnished with copies of all applicable
resolutions adopted by the Board of Directors of Buyer, certified by the CEO,
Secretary or Assistant Secretary of Buyer.

 

8.4 Threatened or Pending Proceedings. No proceedings shall have been initiated
or threatened by any governmental department, commission, board, bureau, agency
or instrumentality, foreign or domestic, or any other bona fide third party
seeking to enjoin or otherwise restrain or to obtain an award for damages in
connection with the consummation of the transactions contemplated hereby.

 

8.5 Delivery of Certificates and Documents to Seller. If requested by the
Seller, Buyer shall have delivered, or cause to be delivered, to the Seller
certificates as to the legal existence and good standing of Buyer issued by the
State of and/or such other appropriate official thereof.

  

FELLAZO – YAP KIT CHUAN STOCK PURCHASE AGREEMENT - 16



 

   



 

9. TERMINATION OF AGREEMENT.

 

9.1 Termination. At any time prior to the Closing Date, this Agreement may be
terminated (i) by the mutual consent of the Buyer and Seller, (ii) by Seller if
there has been a material misrepresentation, breach of warranty or breach of
covenant by Buyer in its representations, warranties and covenants set forth
herein, (iii) by Buyer if there has been a material misrepresentation, breach of
warranty or breach of covenant by the Seller in his representations, warranties
and covenants set forth herein that would reasonably be expected to have a
Material Adverse Effect, (iv) by the Seller if the conditions stated in Article
8 have not been satisfied at or prior to the Closing Date or (v) by Buyer if the
conditions stated in Article 7 have not been satisfied at or prior to the
Closing Date.

 

9.2 Effect of Termination. If this Agreement shall be terminated as above
provided, this Agreement shall become null and void and have no effect and all
obligations of the parties hereunder shall terminate without liability of any
party to the other; provided however, that nothing in this Section 9.2 shall
prevent any party from seeking or obtaining damages or appropriate equitable
relief for the breach of any covenant made by any other party hereto.

 

9.3 Right to Proceed. Anything in this Agreement to the contrary
notwithstanding, if any of the conditions specified in Article 7 hereof have not
been satisfied at or prior to the Closing, Buyer, having otherwise satisfied its
obligations or met conditions to Closing hereunder, shall have the right to
proceed with the transactions contemplated hereby without waiving any of its
rights hereunder, and if any of the conditions specified in Article 8 hereof
have not been satisfied at or prior to the Closing, the Seller, having otherwise
satisfied their obligations or met conditions to Closing hereunder, shall have
the right to proceed with the transactions contemplated hereby without waiving
any of their rights hereunder.

 

9.4 Notice of Breach. To the extent Buyer obtains knowledge before the Closing
Date that any of the representations or warranties contained in Article 4 hereof
would be incorrect in any material respect were those representations or
warranties made immediately after such knowledge was obtained, the Buyer shall
notify Seller in writing promptly of such fact and exercise its reasonable
efforts to remedy same to the extent within Buyer's control.

 

FELLAZO – YAP KIT CHUAN STOCK PURCHASE AGREEMENT - 17



 

   



 

10. RIGHTS AND OBLIGATIONS SUBSEQUENT TO CLOSING.

 

10.1 Survival of Representations and Warranties. All representations,
warranties, covenants and obligations herein shall be deemed to have been relied
upon by the other party, shall survive the execution and delivery of this
Agreement for a period of one year at which time all representations,
warranties, covenants and obligations shall terminate.

 

10.2 Further Assurances. From time to time after the Closing and without further
consideration, the parties will execute and deliver, or arrange for the
execution and delivery of such other instruments of conveyance and transfer and
take such other action or arrange for such other actions as may reasonably be
requested to more effectively complete any of the transactions provided for in
this Agreement or any document annexed hereto.

 

11. INDEMNIFICATION AND SETOFF.

 

11.1 Indemnification by the Seller. The Seller hereby agrees to defend,
indemnify and hold Buyer harmless from and against any damages, liabilities,
losses and expenses, excluding consequential, special, punitive and diminution
in value damages (including, without limitation, reasonable attorneys' fees)
(“Loss”) which may be sustained or suffered by Buyer arising out of, based upon,
or by reason of a breach of any representation or warranty, or a failure to
perform any agreement or covenant made by the Seller in this Agreement.

 

11.2 Indemnification by the Buyer. The Buyer hereby agrees to defend, indemnify
and hold the Seller harmless from and against any Loss which may be sustained or
suffered by the Seller arising out of, based upon, or by reason of a breach of
any representation or warranty, or a failure to perform any agreement or
covenant, made by the Buyer in this Agreement or in any exhibit, schedule,
certificate or financial statement delivered hereunder, or arising out of, based
upon, or by reason of any claim, action or proceeding asserted or instituted
growing out of any matter or thing covered by such breached representations,
warranties or covenants.

  

FELLAZO – YAP KIT CHUAN STOCK PURCHASE AGREEMENT - 18



 

   



 

11.3 Notice; Defense of Claims. Each party to this Agreement shall give prompt
written notice to the other party or parties to this Agreement under each claim
for indemnification hereunder specifying the amount and nature of the claim, and
of any matter which is likely to give rise to an indemnification claim. Each
party to this Agreement has the right to participate at its own expense in the
defense of any such matter or its settlement, or the indemnifying party may take
over the defense of such matter so long as such defense is reasonably
expeditious, and in the event the indemnifying party is defending such matter,
the indemnified party shall not consent to the entry of judgment or enter into
any settlement by which such indemnifying party is to be bound and which
settlement does not include as an unconditional term the giving by the
indemnified party and the claimant or plaintiff to such indemnifying party of a
release from all liability in respect to such claim or litigation. Failure to
give timely notice of a matter which may give rise to an indemnification claim
shall not affect the rights of the indemnified party to collect such claims from
the indemnifying party except to the extent such failure to so notify adversely
affects the indemnifying party's ability to defend such claim against a third
party. No indemnifying party, in the defense of any claim or litigation shall,
except with the consent of an indemnified party, which consent shall not be
unreasonably withheld or delayed, consent to entry of any judgment or enter into
any settlement by which such indemnified party is to be bound and which judgment
or settlement does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.

 

11.4 Exclusive Remedy. An indemnified party’s exclusive remedy for Losses
arising out of any breach of any representation, warranty, agreement or covenant
of another Party contained herein shall be indemnification pursuant to this
Section 11.

 

11.5 Cooperation. The indemnified party and indemnifying party shall cooperate
with each other in all reasonable respects in connection with the defense of any
Third Party Claim, including making available records relating to such claim and
furnishing, without expense to the indemnifying party, management employees of
the indemnified employees as may be reasonably necessary for the preparation of
the defense of any such claim or for testimony as witness in any proceeding
relating to such claim.

  

FELLAZO – YAP KIT CHUAN STOCK PURCHASE AGREEMENT - 19



 

   



 

12. MISCELLANEOUS.

 

12.1 Taxes. Any taxes in the nature of sales or transfer tax and any stock
transfer tax, payable on the sale or transfer of all or any portion of the
Purchased Stock or the consummation of any other transaction contemplated hereby
shall be paid by Seller.

 

12.2 Assignability. Neither this Agreement nor any rights or obligations
hereunder, are assignable by Seller or the Company, except that Seller may
assign his rights hereunder to an affiliate of Seller. The rights of Buyer under
this Agreement are assignable in part or wholly to any company controlled by,
controlling or under common control with Buyer and any assignee of Buyer shall
succeed to and be possessed of the rights of Buyer hereunder to the extent of
the assignment made; provided, however, that and such assignment by Buyer shall
not relieve Buyer of its obligations hereunder. In addition, after the Closing,
Buyer may assign all of its rights and/or obligations under this Agreement to
any person who acquires either the stock of Buyer or the Company, or
substantially all of the assets of the Company; provided, however, that any such
assignment by Buyer shall not relieve Buyer of its obligations hereunder.

 

12.4 Section Headings. The Section and paragraph headings in this Agreement are
for convenience of reference only and shall not be deemed to alter or affect
provisions thereof. All Exhibits and/or Schedules hereto shall be initialed for
identification or may be physically annexed hereto, but in either event such
Exhibits or Schedules shall be deemed to be a part hereof.

 

12.5 Waiver. Neither the failure nor any delay on the part of any party hereto
in exercising any right, power or remedy hereunder shall operate as a waiver
thereof, or of any other right, power or remedy or preclude any further or other
exercise thereof, or the exercise of any other right, power or remedy.

 

12.6 Expenses. Except as otherwise provided herein, the Buyer and Seller shall
pay the fees and expenses of their respective accountants and legal counsel
incurred in connection with the transactions contemplated by this Agreement.

 

12.7 Notices. Any notices required or permitted to be given hereunder shall be
given in writing and delivered in person or sent certified mail, postage
prepaid, return receipt requested, to the respective parties at such addresses
as may hereinafter be designated by such party in writing to other parties.

   

FELLAZO – YAP KIT CHUAN STOCK PURCHASE AGREEMENT - 20



 

   



 

12.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Nevada.

 

12.9 Entire Agreement. This Agreement contains the entire agreement between the
parties hereto with respect to the transaction contemplated herein and shall not
be modified or amended except by an instrument in writing signed by the parties
hereto.

 

12.10 Validity. The invalidity or unenforceability of any particular provision
of this Agreement shall not affect any other provisions hereof, and this
Agreement shall be construed in all other respects as if such invalid and
unenforceable provisions were omitted.

 

12.11 Counterparts and Electronic Signatures. This Agreement may be signed in
any number of counterparts each of which shall be deemed to be an original and
all of which together shall constitute but one and the same instrument. All
signatures may be made electronically and such electronic signature is binding
as if it were an original.

 

12.12 Amendments. No amendment or modification of any provision of this
Agreement shall be effective unless the same shall be set forth in a writing
duly executed by the Seller and Buyer, and then only to the extent specifically
set forth therein.

   

FELLAZO – YAP KIT CHUAN STOCK PURCHASE AGREEMENT - 21



 

   



 

IN WITNESS WHEREOF, we have set our hands and seals as of the date first above
written.

 

FELLAZO CORP.

 

 

By: HUANG MINXI (DIRECTOR)

 

 

 

Signature: /s/ Huang Minxi_____________________________________

 

 

 

YAP KIT CHUAN:

 

 

 

Signature: /s/ Yap Kit Chuan________________________________________

 

 

FELLAZO YAP KIT CHUAN STOCK PURCHASE AGREEMENT - 22 

 







 